DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The First Action Interview Pilot Program requires a Pre-Interview Communication (PTOL-413FP) and then a First Action Interview Office Action and Interview Summary (PTOL-413FA) before making a final rejection. Examiner made a mistake sending out a final rejection before a First Action Interview Office Action. In order to make a correction the last two final office actions are withdrawn and this office is made non-final. 

Election/Restrictions
Election of claims 12-19 was made without traverse during a telephone conversation with Mr. Jonah Proujanski, on July 31, 2020. Therefore, claims 1-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The invention is directed to generating of 
Under Step 2A Prong one (whether the claim recites an abstract ideas). The limitation of generating, presenting, measuring and labeling covers “Mental Processes” since these limitation covers performance of the limitation in the mind (with the help of pen and paper). For example, a human can review data on the advertisement can label the advertisement as effective or non-effective, and can create an advertisement that looks like the effective advertisement. That is, other than reciting a trained generator (module) for generating the advertisement, nothing in the claim element precludes the step from practically being mental process. Thus, the module (ad generator) is simply used as a tool to automate the mental processes.  Applicant simply use a generic processor including a generic generator as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification. Applicant’s specification discloses the use of existing modules (Creative Adversarial Networks Generating) for generating images, which is a well-known module. The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.
The following references are includes to note the well-known, conventional elements.
MGAN: Training Generative Adversarial Nets with Multiple Generators; Quan Hoang et.al.; ICLR 2018.

Kliger et al. (US 2018/0336439 A1) novelty detection using discriminator of generative adversarial networks.
Giering et al. (US 2019/0096056 A1) automated material characterization system including conditional generative adversarial network.
Mellina et al. (US 2019/0205946 A1) constructing online ads using media objects created by generative processes. 

Step 2A prong two (Abstract idea not integrated into practical application).
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. This judicial exception is not integrated into a practical application. The claims includes the additional elements of a module for generating ads. The additional elements merely provide a general linking to a particular technological environment or field of use. Beyond that, the claims recite generic computing elements (module) that provide no more than instructions to “apply it” (the abstract idea) with a computer. Further, the claims appear to be implementing a commercial solution to a commercial problem of generating or creating advertisement using a trained module. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See Berkheimer (parsing and comparing data), Ultramercial (displaying advertisement). 
Step 2B (significantly more than the abstract ideas).
 Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The dependent claims 13-19 merely add further detail of the abstract elements recited in the independent claim 12, without including an improvement to another technology or technical field, an improvement to the functioning of the computer or module itself, or add meaningful 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2017/0193545 A1) and further in view of Mellina et al. (US 2019/0205946 A1).
Claim 12:
Zhou teaches generating ads from product information, presenting to consumers (sponsored contents displayed to the user) (see [0023], [0050]; measuring the effectiveness of the ad and labeling the ad (as positive) according to the effectiveness (quality) (quality model circuitry generating quality metric for the sponsored content, quality metric generated according to historical feedback ) (see [0034], [0035], [0057]); (using the quality metric, labeling the ad as suitable quality and/or includes a particular feature or aspect) (see [0036]-[0039]);
Zhou failed to explicitly teach the ad generator is previously generated ads labeled as positive.  Mellina teaches wherein the ad generator is trained on previously generated ads labeled as positive examples, by an effective ad discriminator (generative process to create one or more media objects for online ads, the generative process may be trained using content from user-interaction database, user profile database and prototype media database and including a discriminator); generative process may be trained on media type, including images, audio, video and/or text and/or combinations (see [0020]-[0023], [0038]). Further, Mellina teaches the 
Claim 13:
Mellina teaches wherein the ad generator constrains the generated ads according to consumer profile input (the generative process trained using user-interaction, user-profile database, etc.,) (see [0022], [0037], [0056]-[0057]).
Claim 14:
Zhou teaches wherein the labeling of positive examples is conditional upon success decoding product info from the previously generated ads (the ad quality metric is based on identity of the advertisers, brand, trustworthiness, etc.,) (see [0035]-[0037], [0046], [0051]).
	Claims 15, 16:
Zhou teaches wherein the ads are visual images; wherein the ads are audio (wherein sponsored contents may include advertisements, stories, image, clips, soundbites and/or any other type of sponsored content) (see [0023].
Claim 17, 18:
Zhou teaches wherein the effectiveness of the presented ads is measured by consumer engagement, wherein the engagement is by clicking (see [0066]).
Claim 19:
.
Response to Arguments
Applicant's arguments filed 8/31/20 have been fully considered but they are not persuasive.  Applicant’s argument regarding the 101, haven been addressed above. Applicant argues that the ad generator is trained not on labeled effective ads, but on generated positive examples. According to Applicant’s specification ad that are effective as labeled as positive samples ads. As indicated above, Zhou teaches measuring the effectiveness of the ad and labeling the ad (as positive) according to the effectiveness (quality), …a  quality model circuitry generating quality metric for the sponsored content, quality metric generated according to historical feedback  and using the quality metric, labeling the ad as suitable quality. Mellina teaches a generator trained on previously generated media objects labeled as positive examples, by an effective ad discriminator (generative process to create one or more media objects for online ads, the generative process may be trained using content from user-interaction database, user profile database and prototype media database and including a discriminator); generative process may be trained on media type, including images, audio, video and/or text and/or combinations. Mellina further teaches that the generative process, discriminative process and the likes may harness user-ad interaction content, so as to achieve cost savings, higher effectiveness e.g., by reducing or removing direct human involvement. … (see [0066])
Conclusion
                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




YR
/YEHDEGA RETTA/Primary Examiner, Art Unit 3688